Citation Nr: 0525394	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-18 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the left ramus of the mandible.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to March 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's statements in this case relate principally to 
his missing teeth as a result of the trauma to his jaw in 
service.  Although the veteran is already service connected 
for teeth numbered 13, 14, 15, 19, 23, 24, 25, and 26, recent 
VA examination of the veteran also shows missing mandibular 
teeth numbered 18 and 20.  A claim of service connection for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161 for these teeth is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's service-connected residuals of a fracture 
of the left ramus of the mandible are currently manifested by 
no loss of bone and no more than slight displacement of the 
mandible.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a fracture of the left ramus of the mandible 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.381, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, 
Diagnostic Codes 9901, 9902, 9903, 9904, 9905, 9906, 9907, 
9913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

A substantially complete application for the veteran's claim 
was received on July 14, 2003.  In an August 28, 2003 letter, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Thereafter, in 
a rating decision dated in January 2004, the veteran's claim 
was denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on August 28, 
2003, complied with these requirements.

As for VA's duty to assist a veteran, the veteran's service 
medical records and the veteran's VA medical records have 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided a VA examination in 
September 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA medical records showing treatment 
of the veteran from January 2003 to January 2004, a VA 
examination of the veteran in September 2003, and pleadings 
and contentions by the veteran and his representative.  For 
the purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2 (2004), 
the Board also reviewed medical evidence developed in 
conjunction with prior claims, such as the veteran's service 
medical records, the report of a VA examination of the 
veteran in September 1972, and VA and fee basis treatment 
records dated from 1980 to 1999.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show regarding the 
veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Regarding musculoskeletal disabilities, such as the veteran's 
residuals of a fracture of the left ramus of the mandible, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2004).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Both limitation of motion and 
pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); see 
DeLuca, 8 Vet. App. 202; see also Johnson v. Brown, 9 Vet. 
App. 7 (1996); VAOPGCPREC 36-97 (Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca v. Brown, 8 Vet. App. at 
205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

The veteran's service-connected residuals of a fracture of 
the left ramus of the mandible are rated as noncompensably 
disabling under Diagnostic Code 9904 for malunion of the 
mandible manifested by slight displacement.  Under Diagnostic 
Code 9904 a 10 percent disability rating is warranted for 
moderate displacement of the mandible.  A 20 percent 
evaluation is assigned for severe displacement.  38 C.F.R. § 
4.150, Diagnostic Code 9904 (2004).  A note following 
Diagnostic Code 9904 indicates that ratings under that 
diagnostic code are dependent upon the degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.150, 
Diagnostic Code 9904, NOTE (2004).

Diagnostic Code 9905 for limited motion of temporomandibular 
articulation provides a 10 percent disability rating for 
interincisal range of motion from 31 to 40 millimeters or for 
a range of lateral excursion from zero to 4 millimeters.  A 
20 percent evaluation is assigned for interincisal range of 
motion from 21 to 30 millimeters.  A 30 percent evaluation is 
assigned for interincisal range of motion from 11 to 20 
millimeters.  A 40 percent evaluation is warranted for 
interincisal range of motion from 0 to 10 millimeters.  38 
C.F.R. § 4.150, Diagnostic Code 9905 (2004).  A note 
following Diagnostic Code 9905 provides that ratings for 
limited interincisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905, NOTE (2004).

The veteran is not entitled to a compensable rating under 
Diagnostic Code 9904.  The veteran does not have moderate or 
greater displacement of the mandible.  At a September 2003 VA 
dental and oral examination, the examiner found no functional 
impairment due to loss of motion or masticatory function 
loss.

Likewise the veteran is not entitled to a compensable rating 
under Diagnostic Code 9905.  The veteran has interincisal 
range of motion greater than 40 millimeters and has not shown 
a range of lateral excursion from zero to 4 millimeters.  At 
the September 2003 VA examination, there was no limitation of 
motion of the mandible.  The veteran was able to open up to 
48 millimeters; this was described by the examiner as "very 
good."

The Board notes that certain dental conditions, including 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth (i.e. with a bridge or denture), are not 
considered disabling, and may be service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a) 
(2004).  In this regard, the veteran is already service 
connected for teeth numbered 13, 14, 15, 19, 23, 24, 25, and 
26.  Otherwise, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of the body of maxilla or mandible without loss of 
continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2004).  
At the September 2003 VA examination, the examiner noted that 
the veteran was missing maxillary teeth numbered 1, 3, 12, 
13, 14, and 16 and mandibular teeth numbered 18, 19, 20, 23, 
24, 25, and 26.  The maxillary teeth were replaced by a 
serviceable maxillary removable partial denture.  The 
mandibular teeth were replaced by serviceable fixed partial 
dentures.  Further, there was no bone loss of the mandible, 
maxilla, or hard palate.  Thus, the veteran is not entitled 
to a compensable disability rating under Diagnostic Code 
9913.

The Board has considered all other potentially applicable 
diagnostic codes.  In order to receive a compensable 
disability rating, the evidence would need to show complete 
loss of mandible between angles under Diagnostic Code 9901, 
loss of approximately one-half of mandible either with or 
without temporomandibular articulation under Diagnostic Code 
9902, moderate nonunion of the mandible under Diagnostic Code 
9903, unilateral or bilateral loss or whole or part of the 
ramus under Diagnostic Code 9906, or unilateral or bilateral 
loss of less than one half of the substance of the ramus, not 
involving loss of continuity under Diagnostic Code 9907.  38 
C.F.R. § 4.150, Diagnostic Codes 9901, 9902, 9903, 9906, 9907 
(2004).  However, the evidence associated with the claims 
file did not show that any of these criteria were met.  At 
the September 2003 VA examination, no bone loss of mandible, 
maxilla, or hard palate was shown.

At the September 2003 VA examination, the examiner did 
diagnose severe attrition of the incisor surfaces of the 
maxillary anterior teeth but explained that that diagnosis 
was not related in any way to the previous mandible fracture.  
The etiology of the severe attrition was occlusal traumatism 
caused by the forcing of the lower teeth that were occluding 
against the maxillary teeth.

Accordingly, based upon the evidence of record, the 
preponderance of the evidence is against a compensable 
disability rating for residuals of a fracture of the left 
ramus of the mandible under any applicable diagnostic code.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), regarding functional impairment attributable 
to pain.  At the September 2003 VA dental and oral 
examination, the veteran had no complaints in this regard.  
Nor do the recent treatment records or the veteran's 
statements or pleadings show any such complaints.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board notes first that the schedular evaluations for the 
disability in this case are not inadequate.  Higher ratings 
are provided for impairment due to dental and oral 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
recent period of hospitalization for his service-connected 
residuals of a fracture of the left ramus of the mandible.

The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a compensable evaluation for residuals of a 
fracture of the left ramus of the mandible is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


